Citation Nr: 9912021	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-44 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gastrointestinal 
disorder, to include as secondary to the veteran's prisoner 
of war (POW) experiences.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increase rating for the service-
connected residuals of frozen feet, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to November 
1945.  He was a POW of the German government from December 
1944 to April 1945, and received the Purple Heart Medal.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the RO.  

In May 1997, the Board remanded the case for additional 
development.  

(The issue of an increase rating for the service-connected 
residuals of frozen feet is the subject of the Remand portion 
of this document.)  



FINDINGS OF FACT

1.  All evidence necessary for an equitable evaluation of the 
claims adjudicated on the merits herein has been obtained.  

2.  The veteran's service-connected PTSD is manifested by: 
complaints of recurrent nightmares of POW experiences two to 
three times a week, but with fairly good sleep habits with 
approximately 6 hour of sleep per night on average; 
complaints of daily anxiety, but without panic attacks; 
complaints of a startle response to loud noises, as well as 
objective demonstration of an anxious mood, with the 
appearance of being tense and restless and sweaty hands; and 
some impairment of recent memory, but with adequate immediate 
and remote memory; the service-connected PTSD is not show to 
produce occupational and social impairment with reduced 
reliability and productivity.  

3.  The veteran is not shown to experiencing more than 
definite social and industrial impairment due to the service-
connected PTSD.  

3.  The new evidence added to the record since the RO 
decision in September 1988, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent rating for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411 
(effective prior to November 7, 1996) and 4.130 including 
Diagnostic Code 9411 (effective on November 7, 1996) (1998).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a gastrointestinal 
disorder.  38 U.S.C.A. §§ 5107(a), 5108, 7105, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the claim adjudicated on 
appeal, the Boards finds that it is well-grounded for 
purposes of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
submitted a plausible claim for increase for the service-
connected PTSD, as supported by the requisite competent 
medical evidence to that effect.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The Board is also satisfied that all relevant facts 
have been properly developed by the VA, with regard to this 
claim of increase for PTSD, and that no further duty to 
assist is indicated or mandated by section 5107.  See 
Grottveit at 93.  


I.  Factual Background

A September 1988 RO rating decision denied a claim of service 
connection for a stomach condition and hiatal hernia on the 
basis that the only diagnosis on present VA examination--
hiatal hernia--was not shown in service and that the service 
medical records were negative for complaints specific to a 
stomach disorder upon his return from POW status.  Service 
connection for a stomach condition was additionally 
considered on the basis of the new presumption law regarding 
POW's.  It was found that as a hiatal hernia was neither a 
stomach ulcer or irritable bowel syndrome, and that, as such,  
the veteran does not meet the requirements for application of 
the presumptive regulation at 38 C.F.R. § 1112.  The veteran 
was given notice of this decision by correspondence dated in 
September 1988.  He did not appeal.  

The evidence of record received at the RO or submitted since 
the time of the RO's September 1988 decision to deny service 
connection for a stomach disorder, to include service 
connection secondary to POW status, includes the following: 

VA treatment records dated in April 1994 show a diagnosis 
that of diverticulosis, with esophageal narrowing, status 
post esophageal dilation.  

Service connection for PTSD was established by an RO rating 
decision dated in July 1994, and a 30 percent evaluation was 
assigned.  

The veteran appeals the July 1996 RO rating decision which, 
in pertinent part, denied a claim of increase for the 
service-connected PTSD, currently evaluated as 30 percent 
disabling, and which denied the matter regarding the stomach 
disorder.  

A February 1996 VA PTSD examination report, prepared without 
benefit of review of the veteran's VA claims file, indicates 
that the veteran gave a 26-year history of employment at the 
U.S. Postal Service with a recent "regular" retirement.  
The veteran complained of being tense all the time, he stated 
that he lost his upper teeth due to clenching, and he 
reported that his nervousness interferes with his ability to 
enjoy hunting.  The veteran also reported having recurrent 
bad dreams, approximately two to three times per week, 
including dreams of fighting and being captured.  The veteran 
also reported being easily aggravated; he described having 
intrusive and distressing recollections of his POW 
experiences; he reported avoiding events which remind him of 
his war experiences; exaggerated startle response, especially 
when exposed to loud noises; periodic feelings of depression, 
primarily due to his physical limitations however; occasional 
suicidal thoughts, without plans; and he reported having 
occasional feelings of hopelessness and decreased energy.  
The veteran denied having any crying spells, he indicated 
that he enjoys fishing, and that he looks forward to taking 
yearly bus tours with his wife.  The veteran described 
himself as a man who is very active in his church, likes to 
be with others, usually feels comfortable around people, and 
he indicated that he has friends whom he sees regularly.  He 
denied any current psychiatric treatment.  

On examination the veteran was found to be adequately dressed 
and groomed; he was alert, oriented, cooperative and 
talkative; his mood was anxious, he appeared somewhat tense 
but not acutely depressed; and his eye contact was fair.  The 
examiner noted that the veteran's speech, affect, and 
psychomotor activity were within normal limits; he did not 
appear to be psychotic; his insight was fair; recent memory 
was mildly impaired, but immediate and remote memories were 
intact.  The veteran's concentration ability was considered 
to be adequate, and his funds of general information, 
abstract thinking and judgment were intact.  The veteran 
appeared to the examiner to be competent for VA purposes.  
The diagnosis was that of PTSD.  

On VA skin examination of April 1996, the veteran reported 
some trouble with his stomach since his POW experiences, 
including current difficulty swallowing.  He gave a history 
of hiatal hernia with reflux, esophageal constriction, 
esophageal dilation, times three, diverticulosis of the large 
bowel, status post operative, with cramps, an abscess, as 
well as episodes of diarrhea. The examiner noted that upper 
gastrointestinal testing (GI-series) performed on March 14, 
1996 had revealed a hiatal hernia, with reflux, and with no 
ulceration, and that a barium enema of March 7, 1996 had 
shown diverticulosis, with a history of a small narrowing at 
the junction of the sigmoid and descending colon, probably 
from the old surgery.  At that time the veteran also 
complained of foot odor and itching of the feet, with burning 
of the (bottoms of the) feet in cold weather.  He reported no 
real change in his foot disorder since service.  

On physical examination pain was noted in the epigastric and 
lower abdominal areas.  It was noted that prior chest X-ray 
studies were negative, and that a previous carotid artery 
examination had been fairly normal.  The final relevant 
diagnoses were that of Hiatal hernia, with regurgitation, 
status post esophageal dilation, and diverticulosis, status 
post bowel resection secondary to diverticulosis.  

In December 1996, the veteran's sworn testimony was obtained 
before a hearing officer at the RO.  The veteran and his 
spouse testified that the veteran first complained of stomach 
problems immediately after his discharge from service and 
that he received treatment for a stomach disorder within his 
first year after separation from service.  The veteran 
additionally testified that his feet were hard to keep warm 
and that he experienced occasional tingling and swelling of 
the feet.  With regard to PTSD, the veteran stated that he 
had nightmares and that he saw a psychiatrist every six 
months or so.  The veteran also testified that private 
treatment records from the 1950's were no longer available.  

The veteran was provided another VA psychological evaluation 
in June 1996.  At that time, his primary complaint was 
trouble with nerves, feelings of anxiousness, reportedly all 
of the time, and recurrent dreams wherein he is made to feel 
like a failure or where he has been captured during combat--
dream themes which reportedly have reoccurred since service.  
The veteran indicated that he was first seen for nightmares 
approximately four months ago.  He denied alcohol use, 
hallucinations or delusion, other than seeing a UFO once.  
The clinical impression was that the veteran appeared alert 
and oriented; he demonstrated humor appropriately; his 
thought process was logical and clear; he was open and 
"disclosive" throughout the interview; and, his intelligence 
appeared to be average to above average.  The veteran 
explained that he feels pretty good on most days, he is able 
to sleep about six hours continuously, and he is just 
bothered by his dreams.  He appeared to have adequate 
resources and his supportive system to manage his current 
stress level.  The examiner's assessment of the psychological 
testing data was thought to reveal endorsed symptoms which 
were primarily somatic signs, such as indigestion, wobbliness 
in the legs, and feelings of nervousness.  The veteran was 
hopeful about his future, and he expected to be able to cope 
with his ongoing and future problems.  The examiner's 
diagnostic impression was that of "PTSD based on history," 
to be ruled out, as well as hiatal hernia, arthritis, and 
legal blindness.  A Global Assessment of Functioning (GAF) 
score of 72 was obtained.  

In conjunction with the examination of the veteran, his case 
was discussed by a psychiatric service team of the VA.  This 
group decided that since the veteran appeared to be 
"relatively asymptomatic" on present VA evaluation, no 
therapy was recommended at this time.  See disposition 
clinical notation at end of the June 1996 VA psychiatric 
examination report.  

VA treatment records dated from January 1994 to July 1997 
primarily regard treatment for disorders not pertinent to the 
claims presently on appeal.  In relevant part, the veteran 
complained of stomach pain in October 1996.  On individual 
counseling of November 1996 the veteran was noted for a 
history of PTSD and an adjustment disorder with anxious mood.  
He was to return in a few months for continue supportive 
therapy on an as needed basis.  A history of hypertension, 
gastroesophageal reflux disease (GERD), PTSD, hiatal hernia, 
and diverticulitis was noted on vascular surgery examination 
in November 1996.  The veteran was noted for a two-year 
history of a transient ischemic attach, and right carotid 
artery stenosis, status post carotic endarterectomy, with 
related complaints of pain and tingling in both arms and 
hands.  

The veteran reported no significant changes regarding his 
service-connected PTSD on mental health clinic evaluation of 
April 1997.  

Diagnosis of heel spur syndrome and plantar faciitis were 
noted on podiatry examination in April 1997.  

The veteran was afforded a VA psychiatric examination in June 
1997, which was noted to have included a review of his VA 
claims folders by the examiner.  At that time the veteran's 
chief complaints were bad dreams, an exaggerated startle 
response to unexpected loud noises, and feelings of 
nervousness two or three times a day, each episode lasting 30 
minutes to one hour, but which is relieved on casual walking 
exercise.  He denied any history of panic attacks or 
obsessional rituals, major problem with depression, loss of 
energy, or marked decrease of interest in activities.  He 
said that he has intrusive distressing thoughts and 
recollections of his war experiences, but less currently than 
two years ago.  The veteran reported occasional suicidal 
thoughts, without any plan or attempts.  His bad dreams were 
noted to commonly involve feelings of worthlessness and 
hopelessness, which the examiner thought were unrelated to 
his war experiences.  The veteran reported enjoying life, 
being busy with his church three days a week, and visiting 
older people in nursing homes.  The veteran stated he slept 
fairly well, getting six hours of sleep per night.  He 
described himself as being within normal limits socially and 
having friends.  He liked to be with other people and 
generally felt comfortable when around others.  

On objective examination the veteran's dress, grooming, and 
hygiene were good, he was alert and oriented for time, place 
and person.  The veteran behaved appropriately during the 
interview and was cooperative and talkative.  His mood was 
anxious, and he appeared to be tense and restless, with 
sweaty hands, and he had some memory difficulty.  He did not 
appear to be acutely depressed, psychotic, his eye contact 
was good, he speech, affect, and psychomotor activity were 
all within normal limits, as were perception, thinking and 
thought.  Insight was fair, recent memory was moderately 
impaired, immediate and remote memories, funds of general 
information, abstract thinking and judgment were all intact.  
Concentration was adequate, he appeared competent for VA 
purposes, and he denied any problems with activity of daily 
living.  The diagnosis was that of PTSD, and a GAF of 65 was 
obtained, with notation that the veteran had some difficulty 
in social and occupational functions, but generally he was 
functioning "pretty well," with "meaningful interpersonal 
relationships."  


II.  Analysis

Evaluation of Service-Connected PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require that in evaluating a given disability 
that a disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The severity of service-connected PTSD is determined for VA 
rating purposes by application of the provisions of 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities at 38 C.F.R. Part 4.  Under the Schedule's 
Diagnostic Code 9411 there are various disability levels for 
PTSD, ranging from noncompensable to 100 percent.  

It is noted that the regulation which dictates the rating to 
be assigned for PTSD, at 38 C.F.R. § 4.130, Code 9411, was 
modified after the veteran's claim of a higher rating and 
before the present adjudication of that claim.  Hence, after 
consideration of both versions, both new and old, the version 
of Code 9411 which is most favorable to the veteran's claim 
shall be applied.  Karnas v. Derwinski, 1 Vet.App. 308, 312-
313 (1991).  

Under the old version, a 30 percent rating could be assigned 
where the evidence demonstrated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction of initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Code 9411, 
effective prior to November 7, 1996.  

Additionally, under the old version of Diagnostic Code 9411, 
a 50 percent rating could be assigned where the evidence 
demonstrated considerable impairment in the veteran's ability 
to establish or maintain effective or favorable relationships 
with others.  It could also be demonstrated that, by reason 
of psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  

Under the revised Diagnostic Code 9411, which is effective 
from November 7, 1996, a 30 percent rating is assigned for a 
showing of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

For an assignment of a 50 percent rating, the current 
Diagnostic Code 9411 requires a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1998).  

The various VA psychiatric examination reports of record show 
a level of social and industrial impairment which warrants no 
more than a 30 percent evaluation on either the old (prior to 
November 7, 1996) or revised (current) version of Diagnostic 
Code 9411.  Specifically, the February 1996 VA PTSD 
examination report shows that the veteran's PTSD was 
manifested by anxious mood-while he appeared somewhat tense 
he was not though to be acutely depressed, he was found to 
have only "mild" impairment of recent memory, but with 
intact immediate and remote memories, and a GAF score of 65 
was obtained.  Additionally, the service-connected PTSD was 
thought to be "asymptomatic" on VA examination in June 1996 
and a GAF score of 72 was found.  The above findings 
specifically warrant less than a 30 percent evaluation under 
both the old and new criteria for Diagnostic Code 9411.  As 
such, no basis is demonstrated for an evaluation in excess of 
30 percent.  

The Board recognizes that VA treatment records dated from 
1994 to 1997 show the veteran's participation in ongoing 
mental health therapy for current symptoms of PTSD, which 
include complaints of nightmares of POW experiences, daily 
anxiety and a startle response to loud noises.  Accordingly, 
despite the rather limited finding contained in earlier VA 
examination reports of 1996, the Board places more weight 
upon the findings made on VA examination in June 1997.  
Francisco, Supra.  This is also appropriate as the June 1997 
VA examination included a review of the veteran's VA claims 
files.  

The findings contained on VA examination in June 1997 include 
that the veteran reported continued occasional sleep 
disturbance and three to four thirty-minute periods of 
anxiety per day.  While he was found to have an anxious mood, 
he specifically denied any panic attacks or major depression, 
decreased energy or interest.  Additionally, while some 
moderate impairment of recent memory was noted, immediate and 
remote memory were intact, his insight was fair, and 
concentration and judgment were adequate.  Moreover, GAF 
scores of 65 and 72 indicate only some difficulty in social 
and occupational functioning, but with statements of the 
veteran that he is generally functioning "pretty well" and 
that he has "meaningful interpersonal relationships," and 
with consideration of the objective findings on examination, 
an evaluation in excess of 30 percent is not warranted.  
Finally, it is noted that on VA examination in June 1997 the 
veteran reported a decrease in the POW recollections, and he 
admitted that he sleeps "pretty well."  

The Board is of the opinion that the findings demonstrated by 
the evidence of record, especially the more recent VA 
examination report, suggest a level of impairment which does 
not meet considerable social or industrial impairment under 
either the old and new criteria for a 50 percent evaluation.  
The veteran is not shown to have any difficulty understanding 
complex commands, with retention of only highly learned 
material, or with reduced reliability, flexibility or 
efficiency levels associated with considerable or moderate 
impairment.  

In finding so the Board has considered the veteran's 
testimony that he routinely has nightmares of his POW 
experiences, that is anxious several times a day and that his 
service-connected PTSD requires ongoing therapy.  However, 
the objective, medical, and clinical evidence of record 
demonstrates an overall level of impairment which is much 
less than that anticipated for a 50 percent evaluation under 
either the new or old VA rating Schedule for PTSD, diagnostic 
code 9411, for reasons expressed above.  The evidence of 
record does not indicate the presence of PTSD symptoms, such 
as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; "panic attacks" more than once a week; 
difficulty in understanding complex commands; impairment of 
both short- and long-term memory; or other symptoms 
indicating occupational and social impairment with reduced 
reliability and productivity so as to warrant the assignment 
of a 50 percent rating under the new criteria.  

It should also be noted that on VA psychiatric examination in 
June 1997, the veteran indicated that he has friends whom he 
sees, and likes to be with, his is generally comfortable with 
others and has a ministry at his church.  He also denied any 
current psychiatric treatment and he also denied any problems 
with activity of daily living.  The evidence, when viewed for 
an overall clinical picture, including the veteran's 
testimony, does not demonstrate social and industrial 
impairment due to symptoms of PTSD which warrant a rating in 
excess of 30 percent for this disorder under the old or new 
criteria.  Accordingly, as the preponderance of the evidence 
is against the claim for increase, entitlement to a higher 
rating above 30 percent is not demonstrated.  


New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a)(b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

An exception to this finality of RO ratings decisions is when 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, then the VA 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
The VA must first determine whether the newly presented 
evidence is "new," that is, not of record at the time of 
the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record.  If 
new, then the evidence must also be "material," that is, 
probative of the issue on appeal.  Id. 

The evidence of record at the time of the September 1988 RO 
denial consisted of the service medical records, the 
veteran's claim and statements in support of his claim, and 
post-service treatment records and medical evidence of 
current disability without relation to service or to 
inservice POW experiences.  The basis of the denial was that, 
although treatment for a hiatal hernia and diverticulitis, 
with complaints of stomach symptomatology, was presently 
shown, no medical evidence associated any such current 
disorder with the veteran's service or with his inservice POW 
experiences.  In finding so the RO noted that no stomach, 
gastrointestinal diagnoses or associated complaints were 
shown upon examination on return from POW status.  
Additionally, the RO noted that no current diagnosis of 
irritable bowel syndrome, peptic ulcer disease or any 
nutritional deficiency was demonstrated so as to warrant 
service connection on a presumptive basis under 38 C.F.R. 
§ 1112 (1998).  

Where a veteran who is a former POW and was detained for not 
less than 30 days, any chronic dysentery, malnutrition or 
nutritional deficiency, peptic ulcer disease, peripheral 
neuropathy, irritable bowel syndrome, or peptic ulcer disease 
which becomes manifest to a degree of 10 percent any time 
after such service, shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The evidence received or submitted since the time of the RO's 
September 1988 final decision to deny service connection 
includes VA and private treatment records showing current 
treatment for both old and new stomach disorders.  No medical 
evidence relates any of the veteran's current disorders, 
including hiatal hernia, gastroesophageal reflux disease, 
status post esophageal dilation, diverticulitis, 
diverticulosis, status post bowel resection, to his service 
or POW status, other than the unsubstantiated lay assertions 
from the veteran.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such new and material evidence has been submitted 
to reopen the claim of service connection for a 
gastrointestinal disorder.  


ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim of service connection for a gastrointestinal 
disorder, the appeal is allowed subject to the discussion 
hereinbelow.  

An increased rating for the service-connected PTSD is denied.  



REMAND

It should be noted that the appellant is a veteran with POW 
status who is a recipient of the Purple Heart Medal, and he 
asserts that his to the service-connected residuals of frozen 
feet warrant an evaluation in excess of a 10 percent rating 
on account of redness, occasional swelling, and pain on 
movement, with burning and itching on prolonged standing.  
While this disability is currently evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, this regulation was amended, 
effective January 12, 1998, and includes new rating criteria 
for residuals of disease of the arteries and veins, including 
residuals of cold injuries, such as his service-connected 
frozen feet.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  Consequently, on remand, the RO must 
consider both the new rating criteria and the old, at 
38 C.F.R. § 4.104, including Diagnostic Code 7122, to 
determine if one version is more favorable, and if so why, 
and then apply the most favorable version.  The Court has 
stated that when the Board addresses a question in its 
decision that was not addressed by the RO, the Board must 
consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  

Here, the veteran must be afforded opportunity to submit 
evidence and argument in response to the new regulations 
governing his service-connected residuals of frozen feet.  
The RO, therefore, must review the case, applying the 
regulations most favorable to the veteran, whether new or 
old, issue a new rating decision, and, if the benefit is not 
granted in full, issue a supplemental statement of the case-
specifically reflecting and referencing the criteria for an 
evaluation in excess of 10 percent under the new rating 
criteria.  

The Board also notes that as the last VA feet examination was 
conducted in July 1997, when, necessarily, the old 
(unamended) rating criteria were used.  The Board is 
additionally unable to reconcile the findings and diagnoses 
made on VA skin examination in April 1996.  Specifically, the 
April 1996 VA examination report indicates that the veteran's 
feet were slightly red on examination, but the diagnosis was 
that of history of residuals of frozen feet.  Moreover, an 
additional diagnosis of that of a skin rash of the lower legs 
and feet was made, with notation that this there was a 
question as to whether this was secondary to the service-
connected frozen feet.  Additional conflicting evidence was 
given on VA examination in July 1997-while the veteran was 
found to have pain on rising of his toes and heels, his feet 
turned very pale blue on dangling, he was found to walk on 
the outside of his feet with some limping and a gait 
abnormality, with decreased pulses in both feet and ankles, 
the diagnosis was history of frozen feet, without reference 
to any skin abnormalities as found on earlier examination.  
The Board is unable to reconcile the lack of diagnosis with 
the report of positive physician findings on objective 
examination.  

Accordingly, another VA feet and skin examinations should be 
conducted to assess the current nature and severity of the 
service-connected residuals of frozen feet using the criteria 
and factors now for consideration, specifically to include a 
statement as to the etiology of any foot or skin disorder of 
the feet or lower extremity.  Specifically, the VA examiner 
should report clinical findings which correlate with both the 
new and the prior rating criteria, and provide an opinion on 
the degree of impairment of the veteran's social and 
industrial adaptability, if any; thereafter, the RO should 
apply the most favorable rating criteria to the evidence of 
record, as indicated above, with a definitive statement 
identifying any and all current residuals of frozen feet.  

In light of the newly amended regulations under 38 C.F.R. 
§ 4.132 (1996), the Board finds that this case must be 
remanded to comply with the directives set forth in Bernard 
and Karnas.  Consequently, the case is REMANDED to the RO for 
the following:  

1.  The RO should appropriately contact 
the veteran and request the names, 
addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated him for 
any foot abnormality from 1996 to the 
present.  When the veteran responds and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to submit copies of 
all medical records documenting treatment 
which are not already in the claims 
folder.  All records obtained should be 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination in order 
to determine the severity of service-
connected residuals of frozen feet, to 
include any and all secondary disorders, 
specifically any gait abnormality, heel 
spurs or foot and leg rash, if found to 
exist, separate and apart from any non-
service-related foot disorders.  All 
indicated tests should be conducted.  The 
claims folder must be made available to 
the examiner for use in the study of the 
veteran's case.  The examiner should also 
review both the old (prior) and new 
(revised) rating criteria for diseases of 
the arteries and veins, a copy of which 
must be provided to the examiner.  The 
findings of the examiner should address 
the presence or absence of the 
manifestations described in the revised 
and prior rating schedules. 

3.  The veteran also should be afforded 
another VA examination in order to 
determine the nature and severity of his 
claimed gastrointestinal disorder.  All 
indicated testing should be accomplished 
in this regard.  The claims folder should 
be made available to the examiner for 
review in connection with his evaluation.  

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim, taking into 
account the newly amended provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998) and any additional evidence 
associated with the file.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable law and 
regulations, including amendments to 
38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.  
Evidence recently submitted and not 
previously reviewed must be considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



